Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “stress relaxing rubber layer” in claims 7 and 12 is a relative term which renders the claim indefinite. The term “stress relaxing rubber layer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 13 is also indefinite for depending on an indefinite base in claim 12 and failing to cure the deficiencies of said claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama (JP 2012-086700 A, with English Machine Translation provided).
Regarding claim 1, Kuwayama teaches a pneumatic tire (Para. [0012]) comprising a tread portion (Fig. 3, Ref. Num. 4), sidewall portions disposed on both sides of the tread portion (Fig. 3), a pair of bead portions positioned inward of each of the sidewall portions in a tire radial direction to be a pair of bead portions (Fig. 3, Ref. Num. 1), at least one layer of carcass spanning between the pair of bead portions (Fig. 3, Ref. Num. 2), and an organic fiber reinforcement layer (Fig. 7b, Ref. Num. 7b) that is provided to at least one of the sidewall portions and is made of an organic fiber material (Para. [0042]). Kuwayama also teaches that the organic fiber reinforcement layer is provided radially outer the midpoint of the tire sectional height (Fig. 10, Ref. Num. E) which will have the reinforcement layer be provided at a position greater than 50% of a cross-sectional height from an inner end of the bead portion. Kuwayama does not expressly disclose a value of 50% to 90% of the tire cross-sectional height; however, it would have been obvious to a person of ordinary skill in the art to configure the radial height of the reinforcement layer within the claimed range since Kuwayama discloses the radial height of the reinforcement layer as greater than 50%, said range overlapping the claimed range.
Regarding claim 2, Kuwayama teaches that the organic reinforcement layer is formed by two layers (Fig. 7b, Ref. Num. 7b).
Regarding claim 3, Kuwayama teaches that the organic reinforcement members include organic fiber cords made of organic material (Para. [0042]) and since the cords of the two different layers are designed to cross each other (Para. [0034]) the angle between the cords of adjacent layers will be 20-60 degrees (cords are at 10-30 degrees relative to the circumferential direction and two intersecting layers at opposite inclinations yields 20-60-degree angle between the cords).
Regarding claims 4 and 9, the length of the reinforcing layers (Fig. 10, Ref. Num. d) is between 10 and 40 mm (Para. [0037]) therefore, end portions of adjacent layers that are on radially opposite sides will have a distance between them of 10 to 40 mm. Kuwayama does not expressly disclose a value of 5 mm to 20 mm; however, it would have been obvious to a person of ordinary skill in the art to configure the distance between end portion of adjacent layers within the claimed range since Kuwayama discloses the distance between end portion of adjacent layers as between 10 and 40 mm (Para. [0037]), said range overlapping the claimed range.
Regarding claims 5 and 10, the reinforcement layer is placed approximately in the middle of the sidewall in the tire with direction (Fig. 7a,7b, Ref. Num. 7b) therefore the area Ai and area Ao surrounded by the reinforcement layer will be approximately equal which will make the ratio Ai/Ao equal to 1.
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama (JP 2012-086700 A) as applied to claim 1 and 11 above, and further in view of Sasaki (JP 2004-168113 A, with English Machine Translation).
Regarding claims 6 and 11, Kuwayama teaches that the tread potion is provided with a belt layer (Fig. 7a, 7b, Ref. Num. 3, 5), the carcass includes a carcass includes a carcass main body spanning between the bead portions and turn-up portions (Fig. 7a, 7b, Ref. Num. 2), and that there is a distance between the organic fiber reinforcement layers and the belt layer and turn-up portion. However, Kuwayama does not teach the length of that distance. 
In an analogous art, Sasaki teaches a tire with sidewall reinforcement layers in the upper half of the sidewall (Fig. 1, Ref. Num. 9) where the distance between the end of the reinforcement layer and the belt layer (Fig. 1, Ref. Num. F) is 5 mm of more (Para. [0021]). Sasaki does not expressly disclose a value of greater than 10 mm; however, it would have been obvious to a person of ordinary skill in the art to configure the distance Db within the claimed range since Sasaki discloses the distance Db as greater than 5 mm (Para. [0021]), said range overlapping the claimed range. Sasaki also teaches that radially inner end of the reinforcement layer is 0.6 times the sectional height (Fig. 1, Ref. Num. 9i, 0.6H) and that the radially outer end of the turn up portion of the carcass is less than 0.5 times the sectional height (Para. [0024]), which would make the distance between the two of them greater than 0.1 times the sectional height. Since the tire size used for this invention is 195/65R15 (Para. [0025]), the sectional height would be 126 mm, and the distance between the inner end of the reinforcement layer and the outer end of the turn up portions would be at least 12.6 mm. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kuwayama with Sasaki to have the distance Db be greater than 5 mm and the distance Dc be greater than 12.6 mm. This modification will prevent rubber separation from occurring (Para. [0021] and enhance the rigidity of the side section to prevent the deterioration of ride comfort (Para. [0024]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama (JP 2012-086700 A) as applied to claim 1 above, and further in view of Naohiro (JP 2007-176267 A, with English Machine Translation).
	Regarding claim 7, Kuwayama does not teach a stress relaxing rubber layer provided adjacent to the organic fiber reinforcement layer.
	In an analogous art, Naohiro teaches a tire with an inner rubber layer (Fig. 1, Ref. Num. 3a) and an outer rubber layer (Fig. 1, Ref. Num. 3b) in the sidewall and the inner rubber layer will be adjacent to the organic fiber reinforcement layer taught by Kuwayama.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kuwayama with Naohiro to form the sidewall out of an inner and outer rubber layer. This modification will help the steering stability be maintained (Para. [0003]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama (JP 2012-086700 A) as applied to claim 1 above, and further in view of Yamada (US 2014/0332136 A1).
 	Regarding claim 8, Kuwayama does not teach the thickness of the sidewall between the carcass and the tire outer surface,
In an analogous art, Yamada teaches that the thickness between the carcass and the tire outer surface (Fig. 1, Ref. Nm. G) is between 8 and 150 mm (Para. [0032]). Yamada does not expressly disclose a value of 30 mm or greater; however, it would have been obvious to a person of ordinary skill in the art to configure the thickness of the sidewall between the carcass and the tire outer surface within the claimed range since Yamada discloses the thickness of the sidewall between the carcass and the tire outer surface as between 8 and 150 mm (Para. [0032]), said range overlapping the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kuwayama with Yamada to form the thickness of the sidewall between the carcass and the tire outer surface as between 8 mm and 150 mm. This modification will preserve a satisfactory low heat generation property (Para. [0032]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama (JP 2012-086700 A) in view of Sasaki (JP 2004-168113 A) as applied to claim 11 above, and further in view of Naohiro (JP 2007-176267 A).
Regarding claim 12, Kuwayama in view of Sasaki does not teach a stress relaxing rubber layer provided adjacent to the organic fiber reinforcement layer.
In an analogous art, Naohiro teaches a tire with an inner rubber layer (Fig. 1, Ref. Num. 3a) and an outer rubber layer (Fig. 1, Ref. Num. 3b) in the sidewall and the inner rubber layer will be adjacent to the organic fiber reinforcement layer taught by Kuwayama.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kuwayama and Sasaki with Naohiro to form the sidewall out of an inner and outer rubber layer. This modification will help the steering stability be maintained (Para. [0003]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama (JP 2012-086700 A) in view of Sasaki (JP 2004-168113 A) and Naohiro (JP 2007-176267 A) as applied to claim 12 above, and further in view of Yamada (US 2014/0332136 A1).
Regarding claim 13, Kuwayama in view of Sasaki and Naohiro does not teach the thickness of the sidewall between the carcass and the tire outer surface,
In an analogous art, Yamada teaches that the thickness between the carcass and the tire outer surface (Fig. 1, Ref. Nm. G) is between 8 and 150 mm (Para. [0032]). Yamada does not expressly disclose a value of 30 mm or greater; however, it would have been obvious to a person of ordinary skill in the art to configure the thickness of the sidewall between the carcass and the tire outer surface within the claimed range since Yamada discloses the thickness of the sidewall between the carcass and the tire outer surface as between 8 and 150 mm (Para. [0032]), said range overlapping the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kuwayama, Sasaki, and Naohiro with Yamada to form the thickness of the sidewall between the carcass and the tire outer surface as between 8 mm and 150 mm. This modification will preserve a satisfactory low heat generation property (Para. [0032]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        

/ROBERT C DYE/Primary Examiner, Art Unit 1749